Opinion by
Beayeb., J.,
A motion is made to dismiss this appeal on the ground “ that no exception was taken to any decision of the court, upon any point of evidence or of law which was noted by the court.” No requests for specific findings of fact or law having been made, the court, instead of making these findings separately, wrote its opinion in narrative form.
The appellant endeavors, by its bill of exceptions, to bring upon the record certain findings of fact, to which it makes specific objection. The assignments of error, however, do not follow these exceptions, save as they relate to the acquisition of a quasi settlement by the paupers in Nicholson borough district and to the validity of the final decree.
The assignment, relating to the final decree, is not such an exception to a point of evidence or of law as has been recognized under the Act of March 16, 1868, P. L. 46, in Lower *362Augusta v. Selinsgrove, 64 Pa. 166, and the almost innumerable cases which follow it, as a valid one.
We think, however, that the third assignment of error fairly raises the question which is covered by the bill of exceptions in its second paragraph. It may be argued, with much plausibility, that this bill of exceptions does not consist of exceptions to specific findings of law or fact. There is no difficulty, however, in reaching a conclusion as to the specific finding of the court on the question of the liability of the borough of Nicholson for the support of the paupers, because of the quasi settlement which had been acquired therein by residence of their mother at the time an order of relief was first necessarily procured. This is raised by the third assignment of error, which is:
“ 3. The court erred in holding that Mrs. Avery and her family, at the time of their removal into the township, had a quasi settlement in Nicholson borough poor district, and were subjected to such a course of treatment while in the borough as to compel them to seek a residence elsewhere, said finding being as follows, to wit:
“ ‘ Whenever it becomes manifest that a poor person chargeable to one district has been designedly subjected to a course of treatment which has compelled him to seek another, such procedure will be condemned, and the offending district will be required to perform its statutory obligation. In our opinion such a case is presented here, and we, therefore, hold that at the time Mrs. Avery and her children went into Nicholson township poor district, where they had no legal settlement, they had a quasi settlement in Nicholson borough poor district, and were proper subjects for relief therein.’ ”
•We are, therefore, disposed to consider this assignment as though based upon exceptions to specific points, both of evidence and of law.
That the court of quarter sessions has power to remove a pauper from the place where there is no pretense of settlement to the place of quasi settlement, which, as between two contending poor districts in such a situation, is liable for the support of such person, there can be little or no question. It seems scarcely necessary to cite authority for the correctness of the position of the court below upon this subject.
In the early case of Kelly Twp. v. Union Twp., 5 W. & S. *363535, Mr. Chief Justice Gibson says: “ Notwithstanding the abandonment of the pauper, then, he remained chargeable, as before, to Kelly township, which was fixed by his application for relief, and must remain so until all things written in the statute be fulfilled. And all the things there written are just and wholesome ; for, if the burden of a pauper could be shaken off by an effort, such as made in this instance, the consequent temptation to acts of inhumanity would be too strong for resistance. The order to remove the pauper from Union township back to Kelly, as the place of his last settlement, ivas substantially right, for he liad a quasi settlement in the latter while he remained chargeable to it, and we are not disposed to ci-iticise the form of the order, the matter contained in it being entirely proper.”
This case was in accord with the law, as then declared, and has been substantially followed in many subsequent cases: Milton Overseers v. Williamsport Overseers, 9 Pa. 46; Moreland Twp. v. Davidson Twp., 71 Pa. 371; Taylor Twp. v. Shenango Twp., 114 Pa. 394. See also Susquehanna Twp. Overseers v. Monroe Twp. Overseers, 4 Pa. Superior Ct. 589, in which our late Brother Wickham said:
“ The court below properly confirmed the order of removal on the grounds that there was no evidence that the paupers had a settlement of any kind in Susquehanna township, while it clearly appeared that they had a quasi settlement in Monroe.”
The court undoubtedly, therefore, had power to remove the paupers, whose mother first became a charge and secured relief in Nicholson borough, to that poor district, there being no allegation of any kind that they had a settlement in Nicholson township, the order of relief obtained by the mother in ■the borough, for anything which appears to the contrary, being in full force when she removed thereto. Whether or not the overseers of the poor intended to compel her removal to the township, or whether they acted inhumanly in allowing it, are matters of little moment. As a matter of fact, she went into Nicholson township, while obtaining relief or at least entitled to relief from Nicholson borough, sick and suffering, with the knowledge and consent, if not at the suggestion, of one of the overseers of the borough; and, until her legal place of settle*364ment was determined, the poor district of the borough was liable for her support. The decree of the court was, therefore, fully justified.
Order affirmed and appeal dismissed at the costs of the appellant.